DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Amendments
	Amendments to the claims filed on 11 August 2022 are herein acknowledged.  Claims 1, 3-9, and 11-16 remain pending and are hereinafter examined on the merits. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 14, it is unclear whether the phrase “when the current flowing from the ultrasound probe is comprised in a predetermined error range” (lines 6-7) refers to the same as recited in 3-4 or currents or error ranges. For the purpose of advancing the prosecution, the Examiner will assume that the phrase “when the current flowing from the ultrasound probe is comprised in a predetermined error range” (lines 6-7) refers to the same as recited in 3-4.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5 and 9, 11-13 are rejected under 35 U.S.C. 103 as obvious over Hopple (US 2015/0157299 A1) in view of Mao (US 8,382,666 B1).
Regarding Claim 1, Hopple discloses an ultrasound imaging apparatus (Abstract, wherein “Sub-performing elements of an ultrasound transducer array are detected”) comprising: 
an ultrasound probe comprising a connector (Fig. 1 shows an array of transducers 18 that alone or in a combination with parts 14 and 16 is connected through connections to a power source and a computing unit; [0031] wherein “The power source 22 connects with the transmit driver 16. The connection may be direct, such as through a wire or trace on a circuit board, or may be indirect, such as through one or more switches and/or the sense element 20” that can be interpreted as having at least a connector and slot);
a main body ([0016] wherein “The ultrasound system may be integrated within a diagnostic or therapeutic ultrasound system, such as being part of or within a housing of a handheld, cart-mounted, or other system for scanning or treating patients” can be interpreted as a main body) including at least one slot connected to the connector ([0031] wherein “The power source 22 connects with the transmit driver 16. The connection may be direct, such as through a wire or trace on a circuit board, or may be indirect, such as through one or more switches and/or the sense element 20” that can be interpreted as having at least a connector and slot);
a display provided on the main body ([0018] wherein the ultrasound system may include “a display”; [0016] wherein “The ultrasound system may be integrated within a diagnostic or therapeutic ultrasound system, such as being part of or within a housing of a handheld, cart-mounted, or other system for scanning or treating patients”); and 
a controller (Fig. 1, #12 “control computer”) configured to output a warning message to the display ([0048] wherein “A message is transmitted and/or displayed”) based on a current flowing from the ultrasound probe when the connector and the at least one slot are connected ([0032] wherein “the power sensor is a current sensor”; [0060] wherein “the power to drive more than one element may be sensed at a given time” that can be interpreted as measuring the power when the sensors are connected to the power source through a connection point [0061] wherein “an operation state of the transducer element or elements sensed … is determined. … If the sensed power is outside a range of acceptable powers, the element is sub-performing”; [0047] wherein “By examining the currents for driving the different elements 1-8 and A-D or groups of elements 1-8 and A-D, the control computer 12 detects any defective elements 1-8 and A-D or groups.”), and 
wherein the controller is composed of at least one processor comprised in the main body ([0016] “processor (e.g., control computer 12)”) and is configured to:
output a warning message to the display when the identification current identifying the ultrasound probe is out of a predetermined reference range ([0048] wherein “identifying one element 1-8 and A-Das sub-performing is indicated to the … user … by the control computer 12. A message is transmitted and/or displayed”; [0047] wherein “The decision for each element 1-8 and A-D may be binary, such as within the range (satisfactorily performing) or outside of the range (sub-performing)”) … .
However, Hopple does not explicitly disclose wherein the identification current being a current corresponding to an identifier (ID) of an ultrasound probe.
Mao discloses wherein the identification current being a current corresponding to an identifier (ID) of an ultrasound probe (Abstract, “A connector of a sensor probe and its receptacle on a console have security mechanisms that ensure that the connector and the receptacle are properly connected and mated”; Col. 18, lines 5-13, “The identifier circuit can further send a signal to a display or speaker to alert the user that the connector of the sensor probe and its receptacle on the console are not properly connected”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control unit, as taught by Hopple, to detect a failure in the connector/probe based on a current corresponding to an identifier of an ultrasound probe, like taught by Mao, in order to enable the system to detect faults in the system such as an open circuit fault as, and to ensure that the connectors and receptacles are properly connected.
	Regarding Claim 3, Hopple further discloses wherein the controller is configured to output the warning message to the display when a test current flowing from the ultrasound probe is out of the predetermined reference range, the test current being a current for determining an error of an element of a transducer of the ultrasound probe ([0048] wherein “identifying one element 1-8 and A-D as sub-performing is indicated to the manufacturer, user, technician, or other by the control computer 12. A message is transmitted and/or displayed”; [0047] wherein “The decision for each element 1-8 and A-D may be binary, such as within the range (satisfactorily performing) or outside of the range (sub-performing)”; [0047] wherein “By examining the currents for driving the different elements 1-8 and A-D or groups of elements 1-8 and A-D, the control computer 12 detects any defective elements 1-8 and A-D or groups.”; Fig. 1).
	Regarding Claim 4, Hopple further discloses wherein the main body comprises an overcurrent protection circuit (Fig. 1, #20 & #24; [0016] “current sensor (sense element 20 and analog-to-digital converter 24)”), and the controller is configured to output the warning message to the display when the current flowing from the ultrasound probe to the overcurrent protection circuit is out of the predetermined reference range ([0048] wherein “identifying one element 1-8 and A-Das sub-performing is indicated to the … user … by the control computer 12. A message is transmitted and/or displayed”; [0047] wherein “The decision for each element 1-8 and A-D may be binary, such as within the range (satisfactorily performing) or outside of the range (sub-performing)”).
	Regarding Claim 5, Hopple further discloses wherein the current flowing from the ultrasound probe comprises a current is used as a test signal for self-diagnosis of the ultrasound probe ([0048] wherein “identifying one element 1-8 and A-Das sub-performing is indicated to the manufacturer, user, technician, or other by the control computer 12”; [0047] wherein “The decision for each element 1-8 and A-D may be binary, such as within the range (satisfactorily performing) or outside of the range (sub-performing)”; [0047] wherein “By examining the currents for driving the different elements 1-8 and A-D or groups of elements 1-8 and A-D, the control computer 12 detects any defective elements 1-8 and A-D or groups.”; Fig. 1).
Regarding Claim 9, Hopple discloses a control method of an ultrasound imaging apparatus (Fig. 3, wherein a method of controlling performance of a probe is provided; Abstract, wherein “Sub-performing elements of an ultrasound transducer array are detected”) comprising: 
a connector ([0031] wherein “The power source 22 connects with the transmit driver 16. The connection may be direct, such as through a wire or trace on a circuit board, or may be indirect, such as through one or more switches and/or the sense element 20”), and a main body comprising at least one slot connected to the connector (wherein “The power source 22 connects with the transmit driver 16. The connection may be direct, such as through a wire or trace on a circuit board, or may be indirect, such as through one or more switches and/or the sense element 20” that can be interpreted as having at least a connector and slot; [0016] wherein “The ultrasound system may be integrated within a diagnostic or therapeutic ultrasound system, such as being part of or within a housing of a handheld, cart-mounted, or other system for scanning or treating patients” can be interpreted as a main body; see also the similar rejection under Claim 1), a display provided on the main body ([0018] wherein the ultrasound system may include “a display”; [0016] wherein “The ultrasound system may be integrated within a diagnostic or therapeutic ultrasound system, such as being part of or within a housing of a handheld, cart-mounted, or other system for scanning or treating patients” ; see also the similar rejection under Claim 1), the method comprising:
outputting a warning message to the display ([0048] wherein “A message is transmitted and/or displayed”) based on a current flowing from the ultrasound probe when the connector and the slot are connected ([0032] wherein “the power sensor is a current sensor”; [0060] wherein “the power to drive more than one element may be sensed at a given time” that can be interpreted as measuring the power when the sensors are connected to the power source through a connection point/connector/slot; [0061] wherein “an operation state of the transducer element or elements sensed … is determined. … If the sensed power is outside a range of acceptable powers, the element is sub-performing”; [0047] wherein “By examining the currents for driving the different elements 1-8 and A-D or groups of elements 1-8 and A-D, the control computer 12 detects any defective elements 1-8 and A-D or groups.”; Fig. 1; see also the similar rejection under Claim 1).
Wherein the outputting the warning message comprises: outputting the warning message to the display when an identification current flowing from the ultrasound probe is out of a predetermined reference range ([0048] wherein “identifying one element 1-8 and A-Das sub-performing is indicated to the … user … by the control computer 12. A message is transmitted and/or displayed”; [0047] wherein “The decision for each element 1-8 and A-D may be binary, such as within the range (satisfactorily performing) or outside of the range (sub-performing)”) … .
However, Hopple does not explicitly disclose wherein the identification current being a current corresponding to an identifier (ID) of an ultrasound probe.
Mao discloses wherein the identification current being a current corresponding to an identifier (ID) of an ultrasound probe (Abstract, “A connector of a sensor probe and its receptacle on a console have security mechanisms that ensure that the connector and the receptacle are properly connected and mated”; Col. 18, lines 5-13, “The identifier circuit can further send a signal to a display or speaker to alert the user that the connector of the sensor probe and its receptacle on the console are not properly connected”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control method, as taught by Hopple, to detect a failure in the connector/probe based on a current corresponding to an identifier of an ultrasound probe, like taught by Mao, in order to enable the system to detect faults in the system such as an open circuit fault, and to ensure that the connectors and receptacles are properly connected..
	Regarding Claim 11, Hopple further discloses wherein the outputting the warning message comprises: outputting the warning message to the display when a test current flowing from the ultrasound probe is out of the predetermined reference range, the test current being a current for determining an error of an element of a transducer of the ultrasound probe ([0048] wherein “identifying one element 1-8 and A-Das sub-performing is indicated to the manufacturer, user, technician, or other by the control computer 12. A message is transmitted and/or displayed”; [0047] wherein “The decision for each element 1-8 and A-D may be binary, such as within the range (satisfactorily performing) or outside of the range (sub-performing)”; [0047] wherein “By examining the currents for driving the different elements 1-8 and A-D or groups of elements 1-8 and A-D, the control computer 12 detects any defective elements 1-8 and A-D or groups.”; Fig. 1).
	Regarding Claim 12, Hopple further discloses wherein the main body comprises an overcurrent protection circuit (Fig. 1, #20 & #24; [0016] “current sensor (sense element 20 and analog-to-digital converter 24)”), and wherein the outputting the warning message comprises: outputting the warning message to the display when the current flowing from the ultrasound probe to the overcurrent protection circuit is out of the predetermined reference range ([0048] wherein “identifying one element 1-8 and A-Das sub-performing is indicated to the … user … by the control computer 12. A message is transmitted and/or displayed”; [0047] wherein “The decision for each element 1-8 and A-D may be binary, such as within the range (satisfactorily performing) or outside of the range (sub-performing)”).
	Regarding Claim 13, Hopple further discloses wherein the current flowing from the ultrasound probe comprises a current used as a test signal for self-diagnosis of the ultrasound probe ([0048] wherein “identifying one element 1-8 and A-Das sub-performing is indicated to the manufacturer, user, technician, or other by the control computer 12”; [0047] wherein “The decision for each element 1-8 and A-D may be binary, such as within the range (satisfactorily performing) or outside of the range (sub-performing)”; [0047] wherein “By examining the currents for driving the different elements 1-8 and A-D or groups of elements 1-8 and A-D, the control computer 12 detects any defective elements 1-8 and A-D or groups.”; Fig. 1).

Claims 6 and 14 are rejected under 35 U.S.C. 103 as obvious over Hopple (US 2015/0157299 A1), in view of Mao (US 8,382,666 B1), and further in view of Kuroiwa (US 2014/0171802 A1).
Regarding Claim 6, Hopple further discloses wherein the controller is configured to determine that a failure has occurred … when the current flowing from the ultrasound probe is in a predetermined error range and output a warning message corresponding to the failure of the connector to the display (see the rejections for Claim 1-3 stated above).
However, Hopple is silent as to wherein the failure has occurred in the connector.
In a similar field of endeavor, Kuroiwa teaches wherein the failure has occurred in the connector ([0070] wherein “the warning output unit 47 outputs information concerning a predetermined warning (e.g., the possibility of HW disconnection or erroneous insertion (a connector is inversely inserted into the apparatus main body)) or the like to the display unit 50”; [0073] wherein the system “can also detect a contact failure between the connector unit 13 and the apparatus main body 30. That is, if a contact failure occurs”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control unit, as taught by Hopple, to detect a failure in the connector that connects the probe to the main body, like taught by Kuroiwa, in order to enable the system to relate the malfunction of the device to the connections when no other errors are identified in the system (see Kuroiwa, [0073]).
Regarding Claim 14, Hopple further discloses determining that a failure has occurred … when the current flowing from the ultrasound probe is in a predetermined error range; and outputting the warning message corresponding to the failure of the connector to the display when the current flowing from the ultrasound probe is comprised in a predetermined error range (see the rejections for Claim 9-11 stated above).
However, Hopple is silent as to wherein the failure has occurred in the connector.
In a similar field of endeavor, Kuroiwa teaches wherein the failure has occurred in the connector ([0070] wherein “the warning output unit 47 outputs information concerning a predetermined warning (e.g., the possibility of HW disconnection or erroneous insertion (a connector is inversely inserted into the apparatus main body)) or the like to the display unit 50”; [0073] wherein the system “can also detect a contact failure between the connector unit 13 and the apparatus main body 30. That is, if a contact failure occurs”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control method and control unit, as taught by Hopple, to detect a failure in the connector that connects the probe to the main body, like taught by Kuroiwa, in order to enable the system to relate the malfunction of the device to the connections when no other errors are identified in the system (see Kuroiwa, [0073]).

Claims 7 and 15 are rejected under 35 U.S.C. 103 as obvious over Hopple (US 2015/0157299 A1), in view of Mao (US 8,382,666 B1), and further in view of Stapert (US 2018/0356493 A1).
Regarding Claim 7, Hopple is silent as to wherein the ultrasound probe is an insertion type probe which is able to be inserted into an object.
Stapert teaches wherein the ultrasound probe is an insertion type probe which is able to be inserted into an object ([0025] wherein different types of ultrasound imaging systems and probes are provided including “a ‘TRUS’ transrectal ultrasonography probe, [and] an ‘IVUS’ intravascular ultrasound probe, a ‘TEE’ transesophageal probe, a ‘TTE’ transthoracic probe, a ‘TNE’ transnasal probe, an ‘ICE’ intracardiac probe” that can be considered as probes for interventional medical procedure where the probe is inserted into the body).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ultrasound probe, as taught by Hopple, to be an insertion type probe, like taught by Stapert, in order to expand the application of Hopple’s fault detecting system to various types of ultrasound systems/probes including those that are capable of being inserted into the body such as an IVUS or TRUS.
Regarding Claim 15, Hopple is silent as to wherein the ultrasound probe is an insertion type probe which is able to be inserted into an object.
Stapert teaches wherein the ultrasound probe is an insertion type probe which is able to be inserted into an object ([0025] wherein different types of ultrasound imaging systems and probes are provided including “a ‘TRUS’ transrectal ultrasonography probe, [and] an ‘IVUS’ intravascular ultrasound probe, a ‘TEE’ transesophageal probe, a ‘TTE’ transthoracic probe, a ‘TNE’ transnasal probe, an ‘ICE’ intracardiac probe” that can be considered as probes for interventional medical procedure where the probe is inserted into the body).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ultrasound probe, as taught by Hopple, to be an insertion type probe, like taught by Stapert, in order to expand the application of Hopple’s fault detecting system to various types of ultrasound systems/probes including those that are capable of being inserted into the body such as an IVUS or TRUS.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as obvious over Hopple (US 2015/0157299 A1), in view of Mao (US 8,382,666 B1), and further in view of Kim (US 2015/0327839 A1).
Regarding Claim 8, Hopple further discloses wherein the ultrasound [system] … comprises a display, and the controller is configured to output the warning message to the display … ([0055] wherein the display can be part of the system; [0018] wherein the ultrasound system may include “a display”; [0048] wherein “a message is transmitted and/or displayed”).
However, Hopple is silent as to wherein the display is the display of the ultrasound probe.
Kim teaches wherein the display is the display of the ultrasound probe ([0136] wherein “FIG. 6B, a configuration in which the display unit 185C to display at least one of a charge state of the charge battery 175C, a wireless communication state (for example, transmission stable or unstable), and/or a current mode (for example, an ultrasonic transmission/reception mode, an ultrasonic non-transmission/reception mode, or a wireless power transfer mode) of the ultrasonic diagnostic apparatus, etc. is included in the ultrasonic probe 100C is shown as an example”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display unit, as taught by Hopple, to also include a display that is for the ultrasound probe, like taught by Kim, in order to provide information of interest such as the battery state, communication status, transmission/reception mode, etc. to the user. (see Kim, [0136]).
Regarding Claim 16, Hopple discloses wherein the ultrasound [system] … comprises a display, and wherein the outputting the warning message comprises: outputting the warning message to the display … ([0018] wherein the ultrasound system may include “a display”; [0048] wherein “a message is transmitted and/or displayed”).
However, Hopple is silent as to wherein the display is the display of the ultrasound probe.
Kim teaches wherein the display is the display of the ultrasound probe ([0136] wherein “FIG. 6B, a configuration in which the display unit 185C to display at least one of a charge state of the charge battery 175C, a wireless communication state (for example, transmission stable or unstable), and/or a current mode (for example, an ultrasonic transmission/reception mode, an ultrasonic non-transmission/reception mode, or a wireless power transfer mode) of the ultrasonic diagnostic apparatus, etc. is included in the ultrasonic probe 100C is shown as an example”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display unit, as taught by Hopple, to also include a display that is for the ultrasound probe, like taught by Kim, in order to provide information of interest such as the battery state, communication status, transmission/reception mode, etc. to the user. (see Kim, [0136]).

Response to Arguments
	Applicant’s arguments have been fully considered but are moot in light of new grounds of rejection necessitated by the amendments.
	With regard to the first Office action:
Objections have been withdrawn in view of the amendments.
Rejections under 35 U.S.C. 112(b) have been revised in view of the amendments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mehdi Poursoltani whose telephone number is (571)272-7963. The examiner can normally be reached Monday - Friday 10 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.P./Examiner, Art Unit 3793                                                                                                                                                                                                        /CHRISTOPHER L COOK/Primary Examiner, Art Unit 3793